Name: Commission Regulation (EC) No 220/97 of 5 February 1997 on the opening of additional quotas for imports into the Community of certain textile products originating in certain third countries participating in trade fairs organised in 1997 in the European Community
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  trade policy;  Europe;  marketing
 Date Published: nan

 6. 2 . 97 EN Official Journal of the European Communities No L 36/15 COMMISSION REGULATION (EC) No 220/97 of 5 February 1997 on the opening of additional quotas for imports into the Community of certain textile products originating in certain third countries participating in trade fairs organised in 1997 in the European Community Whereas in order to avoid circumvention, issue of import authorizations should only cover products shipped in the supplier country in which they originate no earlier than 30 days after the closure of the relevant fair, Whereas the measures provided for in this Regulation are in conformity with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION: Article 1 In addition to the quantitative limits on imports established by Council Regulation (EEC) No 3030/93 , additional quotas shall be opened in respect of the trade fairs to be held in 1997 in the European Community as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 1 52/97 (2), and especially Article 8 thereof, Whereas additional quotas to those indicated in Annex V to Council Regulation (EEC) No 3030/93 may be opened when required under special circumstances; that the Commission has received a request to open additional quotas in view of trade fairs to be held in 1997; Whereas additional quotas have already been opened for trade fairs in previous years for certain third countries; Whereas access to the additional quotas should be limited to products which have been exhibited by the exporting countries at the relevant fair and for the quantities agreed to by sales contracts, as certified by the competent auth ­ orities of the Member State where the fair is taking place; Whereas in order to avoid an over-utilization of these additional quotas it appears appropriate to request the Member State of the territory in which the fair is taking place, on the one hand, to ensure that the total amounts covered by certified contracts do not exceed the limits set for these additional quotas and, on the other hand, to inform the Commission after closure of the fair of the total quantities covered by such certified contracts; Whereas it seems appropriate to apply to imports into the Community of products for which the additional quotas are opened the provision of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to quantitative limits set out in Annex V of the said Regula ­ tion, with the exception of those relating to flexibilities; Whereas requests for import authorizations should more ­ over be accompanied by the contract signed at the rel ­ evant fair, as certified by the competent authorities of the Member State where it is held; Article 2 1 . Access to the additional quotas referred to in Article 1 shall be limited to such products which have been ex ­ hibited by the exporting countries at the fair and for the quantities agreed by a sales contract signed at the relevant fair as certified by the competent authorities of the Member States where the fair takes place . 2 . The competent authorities of the Member State in the territory of which the fair is taking place shall ensure that the total amounts covered by certified contracts do not exceed the limits fixed in the Annex. 3 . The Commission shall be informed by the relevant Member State not later than 30 days after the closure of the fair of the total quantities covered by contracts certi ­ fied as having been concluded during the fair. This infor ­ mation shall be provided by supplier country and cate ­ gory. Article 3 1 . Without prejudice to subsequent paragraphs imports into the Community of products for which additional quotas have been opened shall be subject to the pro ­ visions of Regulation (EEC) No 3030/93 which are ap ­ plicable to imports of products subject to quantitative limits established in Annex V to the Regulation, with the exception of those relating to flexibilities.(&lt;) OJ No L 275, 8 . 11 . 1993, p. 1 .P) OJ No L 26, 29. 1 . 1997, p. 8 . No L 36/ 16 PENl Official Journal of the European Communities 6 . 2. 97 2. Import authorizations can only be issued on the presentation of an export licence bearing in box 9 an indication of the fair and year to which they relate and accompanied by the original of the certified contract referred to in Article 2. 3 . Import authorizations shall only cover products shipped into the Community in the third country in which they originate no earlier than 30 days after the closure of the fair. Article 4 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1997. For the Commission Leon BRITTAN Vice-President 6. 2. 97 MEN Official Journal of the European Communities No L 36/ 17 ANNEX ADDITIONAL QUOTAS FOR THE BERLIN TRADE FAIR TO BE HELD ON 20 AND 21 MARCH 1997 (The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 3030/93) Category Unit Third country (') Quantitativelimit 1 tonnes tonnes tonnes Pakistan Peru Ukraine 66 13 2 2 tonnes Peru 15 4 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces Belarus Bulgaria Czech Republic India Indonesia Malaysia Pakistan Philippines Singapore Slovak Republic Thailand Ukraine Vietnam 4 14 4 454 212 94 225 126 14 4 97 4 25 5 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces Belarus Bulgaria Hungary India Malaysia Pakistan Philippines Poland Romania Singapore Thailand Ukraine Vietnam 4 84 11 252 42 215 169 150 60 15 41 12 20 6 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces Czech Republic Hungary India Indonesia Malaysia Philippines Poland Romania Singapore Sri Lanka Slovak Republic Thailand Vietnam 8 16 118 131 92 27 125 150 14 116 8 187 20 No L 36/ 18 EN Official Journal of the European Communities 6. 2. 97 Category Unit Third country (') Quantitative limit 7 1 000 pieces Bulgaria 1 000 pieces Czech Republic 1 000 pieces Hungary 1 000 pieces India 1 000 pieces Indonesia 1 000 pieces Philippines 1 000 pieces Singapore 1 000 pieces Sri Lanka 1 000 pieces Slovak Republic 1 000 pieces Thailand 1 000 pieces Vietnam 1 13 407 98 20 32 99 1 16 25 8 1 000 pieces Belarus 1 000 pieces Bulgaria 1 000 pieces Czech Republic 1 000 pieces India 1 000 pieces Indonesia 1 000 pieces Malaysia 1 000 pieces Pakistan 1 000 pieces Philippines 1 000 pieces Poland 1 000 pieces Romania 1 000 pieces Singapore 1 000 pieces Sri Lanka 1 000 pieces Slovak Republic 1 000 pieces Thailand 1 000 pieces Ukraine 1 000 pieces Vietnam 4 31 8 323 218 82 158 20 53 56 18 270 7 101 4 220 9 tonnes Pakistan 233 12 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs Belarus Hungary Poland Romania Thailand Ukraine 4 10 16 400 92 20 14 1 000 pieces Poland 15 1 000 P pieces Belarus 1 000 P pieces Czech Republic 1 000 P pieces Hungary 1 000 P pieces India 1 000 P pieces Poland 1 000 P pieces Romania 1 000 P pieces Slovak Republic 1 000 P pieces Ukraine 1 000 P pieces Vietnam 4 5 11 124 51 68 5 20 20 16 5 4 1 000 pieces 1 000 pieces tonnes Poland Ukraine Vietnam18 5 6 . 2 . 97 EN Official Journal of the European Communities No L 36/19 Category Unit Third country (') Quantitativelimit 20 tonnes tonnes tonnes tonnes tonnes tonnes Belarus Czech Republic India Pakistan Slovak Republic Ukraine 2 2 294 149 2 2 21 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces Philippines Sri Lanka Thailand Vietnam 57 240 223 30 24 1 000 pieces 1 000 pieces Poland Thailand 16 20 26 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces Belarus India Philippines Poland Romania Thailand Ukraine 4 383 19 63 48 34 4 27 1 000 pieces 1 000 pieces Belarus India 4 372 29 1 000 pieces India 268 73 1 000 pieces 1 000 pieces 1 000 pieces Philippines Romania Thailand 57 10 35 76 tonnes tonnes Czech Republic Slovak Republic 4 4 78 tonnes Vietnam 5 118 tonnes tonnes tonnes Belarus Czech Republic Slovak Republic 2 3 3 (') Additional quotas are opened on condition that trade in textile products originating in the countries concerned will remain subject in 1997 to a specific conventional regime.